Per Curiam.

This cause is remanded to the Board of Tax Appeals with instructions to clarify its decision as set forth in its entry of April 19, 1956, especially so as (1) to eliminate the apparent conflict between the second and fourth sentences of the last paragraph thereof, and (2) to state (a) whether, as to the five of the nine contracts in issue which do not contain on their faces a separation of labor and materials, materials and labor are separately stated on appellant’s books and (b), if so, whether the statement thereon with respect to materials is a statement as to the amount charged for such materials or only a statement as to the cost of such materials.

Cause remanded.

Wbygandt, C. J., Matthias, Hart, ZimmermaN, Stewart, Belt, and Taet, JJ., concur.